Case: 1:18-cv-00809-MWM-SKB Doc #: 25 Filed: 09/15/20 Page: 1 of 2 PAGEID #: 301

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

HILARY LEVANDOFSKY, : Case No. 1:18-cv-809

Plaintiff, : Judge Matthew W. McFarland
Magistrate Judge Stephanie K. Bowman
Vv,

ABUBAKAR ATIO DURRANI, M_D., et
al.,

Defendants.

 

ORDER OVERRULING OBJECTIONS (Doc. 24), ADOPTING REPORT AND
RECOMMENDATION (Doc. 22), GRANTING MOTION FOR JUDGMENT ON THE
PLEADINGS (Doc. 15), AND TERMINATING CASE

 

This action is before the Court on Magistrate Judge Stephanie K. Bowman’s Report
and Recommendation (Doc. 22). Magistrate Judge Bowman recommended that the Court
grant Defendants’ Motion for Judgment on the Pleadings (Doc. 15) and dismiss the case.
Plaintiff Hilary Levandofksy filed objections (Doc. 24). This matter is ripe for the Court's
review.

Levandofsky primarily takes issue with Magistrate Judge Bowman’s application
of Ohio’s four-year statute of repose, R.C. 2305.113(C), resulting in dismissal of her
claims. (Id. at PageID 265.) But as Magistrate Judge Bowman points out, over four years
elapsed between Levandofsky’s surgery in July 2009 and Dr. Durrani’s flight to Pakistan
in November 2013. (Doc. 22 at PageID 257.) For that reason, the statute of repose elapsed

before Dr. Durrani’s absconding could toll the clock under R.C. 2305.15.
Case: 1:18-cv-00809-MWM-SKB Doc #: 25 Filed: 09/15/20 Page: 2 of 2 PAGEID #: 302

The rest of Levandofsky’s objections are recitations of several arguments she made
in opposition to the motion for judgment on the pleadings. Magistrate Judge Bowman
considered and rejected those arguments. Objections to reports and recommendations
are not the vehicle for rehashing arguments a magistrate judge has already addressed, so
the Court will not consider those arguments further. See Howard v. Sec'y of Health &
Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); Nickelson v. Warden, Chillicothe Corr. Inst.,
No. 1:11-CV-00334, 2012 WL 700827, at *4 (S.D. Ohio Mar. 1, 2012).

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon review, the Court finds
that Levandofsky’s objections (Doc. 24) are not well-taken and are accordingly
OVERRULED. The Court ADOPTS the Report and Recommendation (Doc. 22) in its
entirety and GRANTS Defendants’ motion for judgment on the pleadings (Doc. 15). As
the Court's ruling on the Report and Recommendation (Doc. 22) disposes of all claims in
this action, this action is hereby TERMINATED on the Court's docket.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO
Moth. iy

By:
JUDGE MATTHEW W. McFARLAND

 
